DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 2/16/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 11 have been considered but are moot in view of the new grounds of rejection. 

	

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-23 drawn to Species I, classified in Cooperative Patent Classification H04N21/4542.
II.	Claims 24-39 drawn to Species II, classified in Cooperative Patent Classification H04N21/25891.

This application contains claims directed to the following patentably distinct species: 

I.          Drawn to obscuring portions of multimedia content by determining one or more objectionable content types, including content types defined by the first viewer and previously undefined within the system, from the obscuring preferences of the first viewer; detecting, using a machine learning computer vision algorithm configured to be fine-tuned via human curation, content within a portion of a frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile; presenting, to a first user, a first incentive to fine-tune the machine learning computer vision algorithm by identifying content within the portion of the frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile; presenting, to the first user, a second incentive to fine-tune the machine learning computer vision algorithm by verifying the correctness of a previous identification or detection of content within the portion of the frame that corresponds to at least one of the objectionable content types as defined by one or more obscuring preferences of a user profile for a second viewer, as defined by claims 1-23.  



The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record.
Claims 24-39 are restricted.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in H04N21/4542, species II would require a search in H04N21/25891.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 11-13, 15, 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrova et al. (US 2002/0147782) in view of Feris et al. (US 9471852) in view of Harmon et al. (US 2016/0037217).

Regarding claim 1, Dimitrova teaches a system for obscuring portions of multimedia content, the system comprising: a processor (see figure 1); and
memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, causes the processor to: identify obscuring preferences from a user profile of a first viewer (see para. 0039, where Dimitrova discusses user’s preference for types of content to filter and content filtering options);
 (see para. 0039, where Dimitrova discusses user’s preference for types of content to filter and content filtering options);
determine one or more objectionable content types, including content types defined by the first viewer and previously undefined within the system, from the obscuring preferences of the first viewer; (see para. 0039, where Dimitrova discusses the user introducing new categories to censor).
Dimitrova does not expressly teach detect, using a machine learning computer vision algorithm configured to be fine-tuned via human curation, content within a portion of a frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile; present, to a first user, a first incentive to fine-tune the machine learning computer vision algorithm by identifying content within the portion of the frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile; present, to the first user, a second incentive to fine-tune the machine learning computer vision algorithm by verifying the correctness of a previous identification or detection of content within the portion of the frame that corresponds to at least one of the objectionable content types as defined by one or more obscuring preferences of a user profile for a second viewer; generate, based on the detected or user identified content that corresponds to at least one of the objectionable content types as defined by the obscuring preferences of the first user profile, a filter image to obscure the detected or user identified content within the frame; retrieve one or more filter files corresponding to the objectionable content types, each of the filter files comprising at least one of the generated filter image corresponding to the detected or user identified content within the portion of the frame; and transmit the filter image to obscure the portion of the frame.
However, Feris teaches detect, using a machine learning computer vision algorithm configured to be fine-tuned via human curation, content within a portion of a frame that corresponds to at least  (see figure 1, figure 3, col. 5 lines 20-26, where Feris discusses using a neural network to identify user defined objectionable content which can be identified in image data, the selected type of objectionable content is based on previously undefined categories of objectionable content);
present, to a first user, a first incentive to fine-tune the machine learning computer vision algorithm by identifying content within the portion of the frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile (see figure 1, figure 3, col. 5 lines 20-26, where Feris discusses using a neural network to identify user defined objectionable content which can be identified in image data, the selected type of objectionable content is based on previously undefined categories of objectionable content);
generate, based on the detected or user identified content that corresponds to at least one of the objectionable content types as defined by the obscuring preferences of the first user profile, a filter image to obscure the detected or user identified content within the frame (see figure 1, figure 3, col. 2 lines 42-67, where Feris discusses filtered image tag data that is user identified content);
retrieve one or more filter files corresponding to the objectionable content types, each of the filter files comprising at least one of the generated filter image corresponding to the detected or user identified content within the portion of the frame (see figure 1, figure 3, col. 2 lines 42-67, where Feris discusses media segment with filtered image tag data that is user identified content); and
transmit the filter image to obscure the portion of the frame (see figure 1, figure 3, col. 2 lines 49-52, where Feris discusses visually modifying the images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova with Feris to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  
 
Dimitrova and Ferris do not expressly teach present, to the first user, a second incentive to fine-tune the machine learning computer vision algorithm by verifying the correctness of a previous identification or detection of content within the portion of the frame that corresponds to at least one of the objectionable content types as defined by one or more obscuring preferences of a user profile for a second viewer.
However, Harmon teaches present, to the first user, a second incentive to fine-tune the machine learning computer vision algorithm by verifying the correctness of a previous identification or detection of content within the portion of the frame that corresponds to at least one of the objectionable content types as defined by one or more obscuring preferences of a user profile for a second viewer (see para. 0050, 0071, 0096, where Harmon discusses user feedback to verify and improve the video map and tag generation).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dimitrova and Feris in this manner in order to improve obscuring portions of multimedia content by using a machine learning algorithm that teaches the system what is considered prohibited content.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dimitrova and Feris, while the teaching of Harmon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training image detection system by using a machine learning algorithm to be able to properly obscure prohibited image data.  The Dimitrova, Feris, and Harmon systems perform image blocking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Feris and Harmon teach further comprising: generating a mask file from the one or more filter files, the mask file comprising a plurality of frames corresponding to a plurality of frames of a source video (see col. 2 lines 49-52, where Feris discusses video frames; see para. 0009, 0080, where Harmon discusses video images).


Regarding claim 3, Feris and Harmon teach wherein the mask file is a video file (see col. 2 lines 49-52, where Feris discusses video frames; see para. 0009, 0080, where Harmon discusses video images).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova and Feris with Harmon to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.

Regarding claim 5, Feris teaches wherein the mask file comprises a plurality of filter images, but does not include image data of the plurality of frames of the source video (see col. 2 lines 42-67, where Feris discusses filtered image frames).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova and Feris with Harmon to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  

(see figure 7, para. 0045, where Harmon discusses multiple devices in communication to filter images).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova and Feris with Harmon to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 8 as pertaining to a corresponding method.

Regarding claim 21, Feris teaches wherein the first incentive comprises a variable number of points based upon the type of content within the portion of the frame being identified by the user that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile (see col. 2 lines 52-54, where Feris discusses variable number of features extracted and used in the classifier of objectionable content).
The same motivation of claim 1 is applied to claim 21.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Regarding claim 22, Feris teaches wherein the first incentive comprises a variable number of points based upon whether the user is the first to identify particular objectionable content as determined by the obscuring preferences of the first viewer profile (see col. 2 lines 52-54, where Feris discusses variable number of features extracted and used in the classifier of objectionable content).
The same motivation of claim 1 is applied to claim 22.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova and Feris with Harmon to derive at the invention of claim 22.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  

Regarding claim 23, Feris teaches wherein the second incentive comprises a variable number of points based upon whether the user is the first to verify the previous identification or detection within the portion of the frame that corresponds to at least one of the objectionable content types as defined by the one or more obscuring preferences of the user profile for the second viewer (see col. 2 lines 52-54, where Feris discusses variable number of features extracted and used in the classifier of objectionable content).
The same motivation of claim 1 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova and Feris with Harmon .  

s 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrova et al. (US 2002/0147782) in view of Feris et al. (US 9471852) in view of Harmon et al. (US 2016/0037217) in view of Shoemake et al. (US 2015/0070516).

Regarding claim 4, Dimitrova, Feris, and Harmon do not expressly teach wherein the mask file is a vector file.  However, Shoemake teaches wherein the mask file is a vector file (see para. 0191, where Shoemake discusses image data used to create masked data is XML (or extensible markup language)).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova, Feris, and Harmon with Shoemake to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dimitrova and Feris in this manner in order to improve obscuring portions of multimedia content by using a machine learning algorithm that teaches the system what is considered prohibited content.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dimitrova and Feris, while the teaching of Harmon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training image detection system by using a machine learning algorithm to be able to properly obscure prohibited image data.  The Dimitrova, Feris, and Harmon systems perform image blocking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the aforementioned 

Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding method.

s 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrova et al. (US 2002/0147782) in view of Feris et al. (US 9471852) in view of Harmon et al. (US 2016/0037217) in view of Klappert et al. (US 2011/0161999).

Regarding claim 6, Dimitrova, Feris, and Harmon do not expressly disclose wherein the plurality of filter images are in a different color for each of the objectionable content types.  However, Klappert teaches wherein the plurality of filter images are in a different color for each of the objectionable content types (see para. 0114, where Klappert discusses color type for censor objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova, Feris, and Harmon with Klappert to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dimitrova, Feris, and Harmon in this manner in order to improve obscuring portions of multimedia content by using different colors indicative of objects obscured.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dimitrova, Feris, and Harmon, while the teaching of Klappert continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of obscuring image data using colors by tagging the data that will need to be obscured.  The Dimitrova, Feris, Harmon, and Klappert systems perform image blocking, therefore one of ordinary skill in the art would have reasonable expectation of success in the 

Regarding claim 7, Klappert teaches wherein the different colors identify different ones of the objectionable content types in the mask file (see para. 0108, 0114, where Klappert discusses color type for sensor objects).
The same motivation of claim 6 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova, Feris, and Harmon with Klappert to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  

Claim 16 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 7 as pertaining to a corresponding method.


s 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrova et al. (US 2002/0147782) in view of Feris et al. (US 9471852) in view of Harmon et al. (US 2016/0037217) in view of Oliver (US 2015/0067717).

Regarding claim 9, Dimitrova, Feris, and Harmon do not expressly disclose wherein: the first user device is configured to invoke a tag mode to generate the filter image, and the second user device is configured to obscure a portion of a display of the second user device in response to the invoking of the tag mode on the first user device.  However, Oliver teaches wherein: the first user device is configured to invoke a tag mode to generate the filter image, and the second user device is configured to obscure a portion of a display of the second user device in response to the invoking of the tag mode on the first user device (see figure 4, figure 5, para. 0072-0073, 0089, where Oliver discusses tagging image data on a first device and transmitting the data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova, Feris, and Harmon with Oliver to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dimitrova, Feris, and Harmon in this manner in order to improve obscuring portions of multimedia content by using tagging data that is to be obscured.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dimitrova, Feris, and Harmon, while the teaching of Oliver continues to perform 

Regarding claim 10, Oliver teaches wherein the first user device is configured to display the frame unobscured, and the second user device is configured to display the frame with the portion of the frame being obscured (see figure 4, figure 5, para. 0072-0073, 0089, where Oliver discusses tagging image data on a first device and transmitting the data).
The same motivation of claim 9 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dimitrova, Feris, and Harmon with Oliver to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform obscuring portions of multimedia content.  

Claim 19 is rejected as applied to claim 9 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 10 as pertaining to a corresponding method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663